Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 and 18 are objected to because of the following informalities: 
Regarding claim 7: there is no antecedent basis for “the candidate keypoint data” this appears to be based on claim 2, not claim 1. Corresponding system claim 18 is objected to similarly.
  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 are directed to the abstract idea of looking at image to identify a person with a pose and then looking through other images to identify that person/pose. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
claim 1, which recites “A method for searching for an image, the method comprising: obtaining reference keypoint data of a reference person in a reference image; and searching, based on the reference keypoint data, a set of candidate images for at least one target image containing at least one candidate person that has a pose similar to the reference person”. These steps describe the abstract concept looking at image to identify a person with a pose and then looking through other images to identify that person/pose. 
Claims 2-4, 6,7 and 9 recite insignificant extra solution activity, accordingly these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 5 is related to a abstract mathematical formula and the combination of two abstract ideas does not render the claim non-abstract. Claim 8 merely recites the additional elements of mentally visualizing/analyzing an image in the form of shapes, like a carpenter visualizing a certain piece of a project in a geometric fashion. All Corresponding product and system claims 10-20 are rejected similarly as the corresponding method claims 1-9 above. Claims 10-20 claim recites the additional limitations of memory and processor devices. These hardware components are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of 
Claim(s) 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,7-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150078628 A1; Anderson; Glen J. (hereinafter Anderson) in view of US 20190176820 A1; Pindeus; Maya Audrey Lara et al. (hereinafter Pindeus)
Regarding claim 1, Anderson teaches A method for searching for an image, the method comprising: obtaining reference … data of a reference person in a reference image; and searching, based on the reference … data, a set of candidate images for at least one target image containing at least one candidate person that has a pose similar to the reference person. ( Anderson [0015] FIG. 1 depicts an illustrative computing system 100 configured for processing images of a subject individual, in accordance with various embodiments. In some embodiments, the computing system 100 may be configured to receive a plurality of candidate images of the subject individual, generate pose data for each of the candidate images, and based on the reference keypoint data and utilizing keypoint data (Pindeus [FIG. 11] show the corresponding flow of getting image, getting key points and searching for similar poses based on corresponding data [0029] Keypoint determination module 337 determines where keypoints are on human 410. Keypoint determination module 337 determines where keypoints are, for example, by first identifying contours of the human body, and then matching predefined points of the human body as keypoints based on the contours, or any other method of keypoint/pose determination. For example, keypoint determination module 337 may reference a template human image instructing keypoints to be applied 
Corresponding system claim 10 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Anderson [14,17,82] show the corresponding hardware components)
Corresponding product claim 11 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Anderson [14,17,82] show the corresponding hardware components)
Regarding claim 2, the combination of Anderson and Pindeus teach The method according to claim 1, wherein searching for at least one target image containing at least one candidate person that has the pose similar to that of the reference person in the set of candidate image comprises: obtaining candidate keypoint data of one or more candidate persons in at least one candidate image of the set of candidate images; determining, for at least one of the one or more candidate persons, whether the candidate person has the pose similar to the reference person based on the reference keypoint data and the candidate keypoint data; and determining, in response to the candidate person having the pose similar to the reference person, the corresponding candidate image as the target image. ( Anderson [0015] FIG. 1 depicts an illustrative computing system 100 
Corresponding product claim 12 is rejected similarly as claim 2 above
Corresponding system claim 13 is rejected similarly as claim 2 above
Regarding claim 3, the combination of Anderson and Pindeus teach The method according to claim 2, wherein obtaining the candidate keypoint data of one or more candidate persons in at least one candidate image of the set of candidate images comprises: querying the candidate keypoint data of the at least one candidate image from a keypoint database in which a correspondence between an identification of a candidate image, (Pindeus [FIG. 11] show the corresponding flow of getting image, getting key points and searching for similar poses based on corresponding data [0029] Keypoint determination module 337 determines where keypoints are on human 410. Keypoint determination module 337 determines where keypoints are, for example, by first identifying contours of the human body, and then matching predefined points of the human body as keypoints based on the contours, or any other method of keypoint/pose determination. For example, keypoint determination module 337 may reference a template human image instructing keypoints to be applied at ankles, knees, thighs, center of torso, wrists, elbows, shoulders, neck, and forehead of each human being. Keypoint determination module 337 may identify each of these points by comparing the human image to a template human image, where the template points to features corresponding to each area a keypoint exists.[0035] Intent determination module 332 queries pose template database 334 to determine intent of human 114. Pose template database 334 includes entries of various keypoint aggregations and motion vectors between aggregations. These entries are mapped to a corresponding pose [0036]  Pose template 334 may also include records 620, 630, and 640, which each map to a human being distracted, and which respectively map to the human being distracted due to looking to the side, being on the phone, and facing downward. Intent determination module 332 may, upon receiving a matching template from pose template 334 in response to a query, determine that a pose of human 114 matches one or more poses and states of mind [0046] which transmits a query to pose template database 334 to compare the pose to a plurality of templates poses that translate candidate poses to intent. Intent determination module 332 then determines an identification of a candidate person, and candidate keypoint data of the candidate person is stored; or obtaining the candidate keypoint data of the at least one candidate image using a first pose recognition model which is trained based on a first sample image set. ( Anderson [0015] FIG. 1 depicts an illustrative computing system 100 configured for processing images of a subject individual, in accordance with various embodiments. In some embodiments, the computing system 100 may be configured to receive a plurality of candidate images of the subject individual, generate pose data for each of the candidate images, and compare the pose data to target pose data to generate a similarity value for each of the candidate images for selecting an image from the candidate images. Image processing and other operations may be distributed between various components of the computing system 100 as suitable. Several examples of the distribution of operations between the components of the computing system 100 are discussed herein, but any other combination of more or less components and distribution of the operations may be used. In some embodiments, the computing system 100 may be configured as the image processing system 200, discussed below with reference to FIG. 2. [0027] image processing system 200 may be configured to receive a plurality of candidate images of the subject individual, generate pose data for each of the candidate images, and compare the pose data to target pose data to generate a similarity value for each of the candidate images for selecting an image from the candidate images. [39-49] further elaborate [FIG. 4&7] show a visual)
Corresponding system claim 14 is rejected similarly as claim 3 above
Regarding claim 7, the combination of Anderson and Pindeus teach The method according to claim 1, wherein the reference keypoint data and the candidate keypoint data are obtained based on the same human coordinate system.
Corresponding system claim 18 is rejected similarly as claim 7 above.
Regarding claim 8, the combination of Anderson and Pindeus teach The method according to claim 7, wherein the human coordinate system is a torso triangle coordinate system, wherein an origin of the torso triangle coordinate system is a midpoint of a connecting line between a keypoint indicating a right waist and a keypoint indicating a left waist, and wherein a vertical axis passes through a midpoint of a connecting line between a keypoint indicating a left shoulder and a keypoint indicating a right shoulder and is perpendicular to the horizontal axis. (Pindeus [FIG. 4 & 5] show a visual of the human coordinate system [0029] Keypoint determination module 337 determines where keypoints are on human 410. Keypoint determination module 337 determines where keypoints are, for example, by first identifying contours of the human body, and then matching predefined points of the human body as keypoints based on the contours, or any other method of keypoint/pose determination. For example, keypoint determination module 337 may reference a template human image instructing keypoints to be applied at ankles, knees, thighs, center of torso, wrists, elbows, shoulders, neck, and forehead of each human being. Keypoint determination module 337 may identify each of these points by comparing the human image to a template human image, where the template points to features corresponding to each area a keypoint exists. Alternatively, keypoint determination module 337 may be configured to differentiate and identify, using computer vision, each body part where a keypoint is to be applied, and may locate these body parts and apply the keypoints. As depicted by humans 420, 430, 440, 450, and 460, keypoint determination module 337 is configured to identify keypoints on a human regardless of 
Corresponding system claim 19 is rejected similarly as claim 8 above	
Regarding claim 9, the combination of Anderson and Pindeus teach The method according to claim 1, further comprising: replacing the at least one candidate person in the at least one target image with the reference person to generate a new image; and providing the new image. (Anderson [0070] Unlike the example of FIG. 4, the target individual 520 is a different individual than the subject individual 504. For example, the target individual 520 may be a user of the image processing system 200 (e.g., a photographer or editor), and the target pose image 502 may have been captured by the image capture device 104, while the user was in the process of reviewing and/or editing images, for the purpose of being used as the target pose image 502. However, the pose identification logic 208 may still generate target pose data 510 based on the pose of the target individual 520 in the target pose image 502, and the candidate pose data 508a, 508b and 508c, and the target pose data 510 may be provided to the pose analysis logic 212 and the selection logic 214 of the processing logic 202 to perform pose analysis and selection operations (indicated by 512 in FIG. 5). As discussed above, these operations may include comparing the target pose data 510 to the candidate pose data 508a, 508b and 508c to generate similarity values and selecting an image from the candidate images 506 in which the subject individual 504 is posed most similarly to the pose depicted in the target pose image 502. As shown in FIG. 5, the selected image may be the candidate image 506a. As discussed above with reference to FIG. 4, a portion of the selected candidate image 506a may then be used 
Corresponding system claim 20 is rejected similarly as claim 9 above
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Pindeus and US 20130028517 A1; Yoo; Byung In et al. (hereinafter Yoo)
Regarding claim 4, the combination of Anderson and Pindeus teach The method according to claim 2, wherein determining whether the candidate person has the pose similar to the reference person comprises: calculating a pose similarity between the candidate person and the reference person based on the reference keypoint data and the candidate keypoint data; (Pindeus [FIG. 11] show the corresponding flow of getting image, getting key points and searching for similar poses based on corresponding data [0029] Keypoint determination module 337 determines where keypoints are on human 410. Keypoint determination module 337 determines where keypoints are, for example, by first identifying contours of the human body, and then matching predefined points of the human body as keypoints based on the contours, or any other method of keypoint/pose determination. For example, keypoint determination module 337 may reference a template human image instructing keypoints to be applied at ankles, knees, thighs, center of torso, wrists, elbows, shoulders, neck, and forehead of each human being. Keypoint determination module 337 may identify each of these points by comparing the human image to a template human image, where determining, in response to the pose similarity being greater than a predetermined threshold, that the candidate person has the pose similar to the reference person (Yoo [0066] When a plurality of candidate poses are generated, the pose retriever 130 may obtain a weighted sum of the plurality of candidate poses, and may retrieve the most likely pose based on the weighted sum. Specifically, the most likely pose may be retrieved by obtaining the weighted sum, using: (1) a scheme where a most likely candidate pose is selected based upon which 
Corresponding system claim 15 is rejected similarly as claim 4 above
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Pindeus, Yoo, and US 20110110594 A1; HASEGAWA; Yuichi et al. (hereinafter Hasegawa). 
Regarding claim 5, the combination of Anderson and Pindeus teach The method according to claim 4, 											the combination lack explicitly teaching calculating a pose distance L between the candidate person and the reference person according to the following equations: 		
    PNG
    media_image1.png
    204
    228
    media_image1.png
    Greyscale

wherein K represents a number of the keypoints of the candidate person, wherein xk and yk represent coordinates of keypoint k of the candidate person in the candidate image, wherein 0<k<K-1, xok and yok represent coordinates of keypoint k of the reference person in the reference image, wherein h represents a head length of the calculating a pose distance L between the candidate person and the reference person according to the following equations: 		
    PNG
    media_image1.png
    204
    228
    media_image1.png
    Greyscale

wherein K represents a number of the keypoints of the candidate person, wherein xk and yk represent coordinates of keypoint k of the candidate person in the candidate image, wherein 0<k<K-1, xok and yok represent coordinates of keypoint k of the reference person in the reference image, wherein h represents a head length of the reference person, wherein dk represents a distance between keypoint k of the candidate person and keypoint k of the reference person, and wherein lk represents a sub-pose distance between keypoint k of the candidate person and keypoint k of the reference person; and calculating the pose similarity based on the pose distance, wherein the shorter the pose distance is, the greater the pose similarity is.(Hasegawa [0060] The matching engine 26 performs matching .(Hasegawa [0060] The matching engine 26 performs matching between each of poses represented by all the pieces of specific pose data registered in the effect database in the memory 14, and the pose recognized by the human pose recognition engine 25, and calculates a matching score ( distance D in equation (10) described later) [0091] First, to make the specific pose data Lo and the pose data L the same in size, the matching engine 26 finds the length |Lo.sub.i| of a part Part i of the specific pose data Lo, and the length |L.sub.i| of the part Part i of the pose data L, by computing equation (1) and equation (2) below...[0092] It should be noted that, for example, in the process of making the specific pose data Lo and the pose data L the same in size, more 
Corresponding system claim 16 is rejected similarly as claim 5 above
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Pindeus and US 20190172223 A1; Vajda; Peter et al. (hereinafter Vajada)
Regarding claim 6, the combination of Anderson and Pindeus teach The method according to claim 3											The combination lacks explicitly teaching wherein the reference keypoint data is obtained using a second pose recognition model, wherein the second pose recognition model is trained based on a second sample image set; and wherein the first sample image set is obtained by performing style transfer on a part or all of the images in the second sample image set. 											However Vajada helps teach data is obtained using a second pose recognition model, wherein the second pose recognition model is trained based on a second sample image set; (Vajda [0007] In an embodiment according to the invention, a method may comprise, by a computing system: [0008] accessing a plurality of pose probability models for a plurality of predetermined parts of a body that is depicted in an image, respectively, wherein each of the plurality of pose probability models is configured for determining a probability of the associated predetermined part of the body being at a location in the image, wherein the plurality of pose probability models is generated by a machine-learning model; [0009] determining a candidate pose that is defined by a set of coordinates representing candidate locations of the and wherein the first sample image set is obtained by performing style transfer on a part or all of the images in the second sample image set. ( Vajda [0073] FIGS. 9A and 9B illustrate an example of how keypoints generated by a machine-learning model may be adjusted using a pose model [0099] FIG. 4 illustrates an example process for training the machine-learning model in accordance with particular embodiments. In particular embodiments, a multi-stage training process may be used to train the machine-learning model, with each stage focusing on training different components of the model. The training process may begin at stage 410, where the trunk model (referenced as Trunk.sub.1 in FIG. 4) is pre-trained to perform a classification task. For example, the trunk may be trained to classify images into any number of categories (e.g., 100, 200 categories). The training dataset may include 
Corresponding system claim 17 is rejected similarly as claim 6 above		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        

/William B Partridge/Primary Examiner, Art Unit 2183